Citation Nr: 0501881	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  90-42 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California




THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder to include as the result of exposure to herbicides 
(Agent Orange).  

2.  Entitlement to service connection for an organic 
disability claimed as sarcoma of the back of the mouth as a 
result of exposure to Agent Orange.  

3.  Entitlement to service connection for a claimed kidney 
disorder.  

4.  Entitlement to service connection for claimed peptic 
ulcer disease, to include as secondary to post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for claimed sinusitis.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the RO (then in 
San Francisco, California) in June 1988.  

The veteran testified at a hearing held in the RO by a 
Hearing Officer in March 1989.  

The veteran was afforded a hearing at the RO before two 
Members of the Board in August 1990.  

The case was initially remanded by the Board to the RO for 
additional development of the record in July 1991.  

In a July 1992 rating action, the RO assigned a 100 percent 
rating for the service-connected PTSD, effective on March 21, 
1988.  Service connection was also granted for 
psychophysiologic gastroenteritis and headaches as due to the 
service-connected PTSD.  

The veteran was afforded a hearing at the RO before another 
Member of the Board in March 1993.  

The case was again remanded by the Board to the RO for 
additional development of the record in April 1994.  

Then, in an August 1995 rating decision, the RO granted 
service connection for hypertension as secondary to the 
service- connected PTSD.  

In a June 1996 rating decision, the RO granted service 
connection for tinnitus; residual shell fragment wounds of 
the head, right shoulder and both legs; a left ear hearing 
loss; a perforation of the tympanic membrane; blurred vision; 
and alcoholic liver disease.  

By December 2000 decision, the Board reopened the finally 
decided claims of service connection for a skin disorder and 
for an organic disability due to the receipt of new and 
material evidence.  

The issues of service connection for a skin disability and 
service connection for peptic ulcer disease claimed as 
secondary to PTSD are addressed in the REMAND portion of this 
document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from an organic 
disability manifested by sarcoma of the back of the mouth as 
a result of Agent Orange exposure.  

2.  The veteran is not shown to be suffering from a kidney 
disorder due to any event or incident of in service.  

3.  The veteran is not shown to be suffering from sinusitis 
due to any event or incident of service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an organic disability 
manifested by sarcoma of the back of the mouth due to disease 
or injury that was incurred in or aggravated by the veteran's 
active military service; nor may any be presumed to have been 
incurred in service or as the result of Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

2.  The veteran is not shown to have a kidney disability due 
to disease or injury that was incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The veteran is not shown to have a disability manifested 
by sinusitis due to disease or injury that was incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a number of personal 
hearings.  

Further, by May 2001 letter and February 2004 supplemental 
statement of the case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran had combat service in the Republic of Vietnam and 
is the recipient of the Purple Heart Medal with two stars in 
addition to other decorations.  

On September 1967 VA enlistment examination, no disability or 
diseases were noted.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  

On the corresponding report of medical history, the veteran 
indicated "ear, nose, or throat" trouble.  

In July 1968, the veteran was wounded "due to enemy 
action."  A September 1968 notation regarding the incident 
reflected shell fragment wounds.  

A November 1968 service medical notation reflected a right 
arm shrapnel wound to the right arm.  

On April 1969 discharge medical examination report, the 
examiner noted no relevant diseases or disabilities.  Only a 
mark on the left shoulder was indicated.  

On May 1981 VA medical examination, the veteran reported 
"stomach problems," constipation, rashes, blisters, 
alcoholism, fevers, dizziness, nose and mouth bleeds, and 
vomiting.  

By July 1981 rating decision, the RO denied service 
connection for an organic disability attributable to Agent 
Orange exposure manifested by liver and kidney problems, 
stress, skin symptomatology, alcoholism, hypertension, 
headaches and blurred vision.  

Pursuant to a November 1981 VA psychiatric examination, the 
examiner diagnosed PTSD manifested by such symptoms as 
psychosomatic gastrointestinal problems.  

On March 1982 VA medical examination, the veteran complained 
of blisters on his neck, back and arms.  The examiner noted 
that the rash was pruritic.  There were also lesions on the 
legs and groin.  He reported upper abdominal cramping.  

An X-ray study revealed low lung volumes consistent with 
smoking or a chronic inflammatory condition.  The examiner 
diagnosed essential hypertension, possible peptic ulcer 
disease, a history of a skin rash that was not present on 
examination, and hyperventilation.  

On March 1985 VA psychiatric examination, the examiner 
diagnosed chronic PTSD and episodic alcohol abuse.  There 
were no known physical illnesses according to the examiner.

An October 1988 VA progress note indicated a diagnosis of 
sinusitis.  

A November 1988 VA medical report reflected mild acute 
gastritis and campylobacter organisms.  

At a May 1989 hearing at the RO, he indicated that he 
suffered from bleeding ulcers and sinusitis.  

An August 1989 ear, nose, and throat evaluation reflected the 
veteran's nasal cavity showed mild edema consistent with a 
history of allergic rhinitis.  

In May 1991, a lesion in the oral cavity was noted as was 
postnasal drainage.  

On March 1992 VA neurologic examination, the veteran reported 
intermittent rashes and stated that he had been treated for 
peptic ulcer disease since 1970.  

On March 1992 VA gastrointestinal examination, the examiner 
diagnosed psychophysiologic gastroenteritis.  The examiner 
indicated that the only physical finding was in 1980 when 
antral polyps and mild gastritis were diagnosed.  

On May 2003 VA respiratory examination, the veteran detailed 
the history of a nose injury in service as well as treatment 
thereof.  The examiner noted that the service medical records 
made no reference to such an injury.  The veteran also 
reported a sarcoma and was concerned that it was related to 
Agent Orange exposure.  

On physical examination, the examiner noted a deviated nasal 
septum with decreased airflow through the left nostril.  A 
partial upper palate was present, but there were no lesions 
on the palate.  

The examiner diagnosed a history of a recurrent palate ulcer 
that was possibly related to a dental prosthesis, now 
resolved and traumatic septal deviation with secondary nasal 
obstruction and symptomatic rhinitis and sinusitis due to 
narrowing of the nasal passages from septal deviation.  

The examiner opined that the veteran did not and never did 
suffer from a sarcoma in the mouth.  The examiner stated that 
the question of whether a sarcoma was secondary to Agent 
Orange exposure was moot because the veteran had no current 
lesions and never did have a sarcoma.  

A May 2003 VA examination report reflected a diagnosis of 
gastric antral polyps and helicobacter pylori gastritis.  The 
examiner noted that if helicobacter pylori serology remained 
positive, he would refer the veteran for further testing.  
The veteran stated that he did not want to undergo testing 
due to the lack of symptoms.  In the report, the examiner 
mentioned the veteran's history of severe alcohol abuse.  

A May 2003 VA genitourinary examination report indicated that 
the veteran's urinary creatinine levels were within normal 
limits, there was no hesitation or dysuria.  The examiner 
diagnosed albuminuria secondary to diabetes mellitus, 
hypertension, type II diabetes mellitus, obesity and 
hypertriglyceridemia.  

On May 2003 VA dermatlogic examination, there was no rash 
over the arms.  There was marked folliculitis from the chest 
to the upper abdomen.  There was no evidence of inflammation 
or maceration in the inguinal areas or between the toes.  
There was no indication of a fungal infection of the toes.  

The examiner diagnosed folliculitis of the anterior chest and 
abdomen and a history of a fungal infection of the feet.  
With respect to whether the veteran's skin condition was 
related to Agent Orange exposure, the examiner indicated that 
the veteran did not suffer from chloracne, the primary skin 
condition associated with Agent Orange exposure.  He also did 
not suffer from blistering or other signs of porphyria 
cutanea tarda, the other skin condition associated with Agent 
Orange exposure.  The veteran's folliculitis was unrelated to 
Agent Orange exposure according to the examiner.  

In January 2004, regarding the veteran sinuses, the examiner 
noted that the veteran suffered a nasal fracture and possible 
septal injury in service.  He had some problem with crusting 
and drainage over the years.  These symptoms, however, were 
seasonal, according to the veteran.  The examiner noted that 
the veteran never required sinus surgery and did not receive 
antibiotic treatment for nasal complaints for many years.  

This alone, according to the examiner, would militate against 
a finding of sinusitis.  Upon review of the record, the 
examiner noted that there was little to no mention of 
sinusitis in the medical records.  The veteran, in 
conclusion, did not have sinusitis.  Rather, according to the 
examiner, he suffered from moderate allergic rhinitis.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Discussion

Organic disability manifested by a sarcoma of the back of the 
mouth
as the result of Agent Orange exposure

In May 2003, the VA examiner diagnosed a history of a 
recurrent palate ulcer that was possibly related to a dental 
prosthesis, now resolved.  The veteran, moreover, never 
suffered from a palate sarcoma, according to the examiner.  

Service connection cannot be granted for a past disability, 
or, indeed, for a disability that never existed.  See 
38 C.F.R. § 3.303; Gilpin, supra.  As such, service 
connection for sarcoma of the back of the mouth cannot be 
granted.  38 C.F.R. § 3.303.  An "organic disability," the 
Board notes, has not been found.  

In any event, the examiner attributed the veteran's past 
palate ulcers to a dental prosthesis and not to service or 
Agent Orange exposure.  Absent a nexus to service, service 
connection for a claimed disability cannot be granted.  Id.  
The Board notes that service connection for palate ulcers 
could not have been granted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The benefit of the doubt rule is not applicable in this 
instance.  See Ortiz, 274 F.3d at 1365.  The evidence 
reflects that the veteran does not suffer from a disability 
of the palate that is related to service or to Agent Orange 
exposure.  There is no evidence of equal weight to the 
contrary.  

When the evidence is in relative equipoise, the claimant 
prevails.  See Gilbert, supra.  This is not the case herein.  

The Board observes that the veteran's beliefs about the 
nature and etiology of his disability are not evidence upon 
which the Board might rely.  See Espiritu, supra.  The 
veteran, as a layperson, is not qualified to provide medical 
opinions that the Board may give probative weight.  


Kidney disorder

On May 2003 VA genitourinary examination, the veteran was 
diagnosed with albuminuria secondary to diabetes mellitus, 
hypertension, type II diabetes mellitus, obesity, and 
hypertriglyceridemia.  A renal disability was not found.  

Service connection can only be granted for current 
disabilities.  See 38 C.F.R. § 3.303; Gilpin, supra.  Because 
the veteran is not shown to be suffering from a kidney 
disorder that is not a symptom of diabetes mellitus, for 
which, the Board notes, service connection has already been 
granted, service connection for such a disability cannot be 
granted.  Id.  

The benefit of the doubt rule is not applicable in this 
instance.  See Ortiz, 274 F.3d at 1365.  The evidence 
reflects that the veteran does not suffer from a separate and 
distinct kidney disorder.  

There is no evidence of equal weight to the contrary.  When 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert, supra.  This is not the case herein.  


Sinusitis

Pursuant to the January 2004 comprehensive medical opinion, 
the veteran does not suffer from sinusitis.  

A review of the evidence reflects that allergic rhinitis, 
rather than sinusitis, has been diagnosed in January 2004 as 
well as in May 2003 and on prior examinations.  

Because the veteran does not have sinusitis, service 
connection for that disability cannot be granted.  38 C.F.R. 
§ 3.303.  Gilpin, supra.  

The benefit of the doubt rule is not applicable in this 
instance.  See Ortiz, 274 F.3d at 1365.  The evidence 
reflects that the veteran does not currently suffer 
sinusitis.  There is no evidence of equal weight to the 
contrary.  

When the evidence is in relative equipoise, the claimant 
prevails.  See Gilbert, supra.  This is not the case herein.  






ORDER

Service connection for an organic disability manifested by 
sarcoma of the back of the mouth is denied.  

Service connection for a kidney disorder is denied.   

Service connection for sinusitis is denied.  



REMAND

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It is unclear from the May 2003 VA medical examination 
whether the veteran suffers from peptic ulcer disease or 
other similar disorder that is related to PTSD.  

As such, an additional VA examination must be scheduled in 
which the examiner is asked to diagnose all gastrointestinal 
disabilities and comment on the etiology thereof including 
the relationship, if any, between that disability and the 
service-connected PTSD.  

The RO must ask the author of the May 2003 VA dermatologic 
examination report whether the veteran's currently diagnosed 
folliculitis is related to service.  If that examiner is 
unavailable, the veteran must be afforded another VA 
dermatologic examination in which the examiner diagnoses all 
skin disorders and opines regarding the etiology of each.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO must schedule a VA 
gastrointestinal examination to determine 
the nature and likely etiology of the 
claimed peptic ulcer disease.  The 
examiner must comment regarding the 
etiology of any such disability diagnosed 
and comment upon the relationship, if 
any, between any gastrointestinal 
disability diagnosed and the service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.

3.  The RO should schedule the veteran 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
skin disorder.  The examiner must opine 
regarding the etiology of each identified 
skin disorder.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate period of 
time to respond thereto.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


